Citation Nr: 1445062	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the appellant is eligible for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, to include whether the character of his military discharge is a bar to receipt of Department of Veterans Affairs (VA) benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is the husband of the Veteran, whose period of service on active duty has not been verified.  The appellant also served on active duty; he served in the Army from July 1973 to March 1975 and was discharged under conditions other than honorable.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative decision of the VA Regional Office (RO) in Muskogee, Oklahoma, which found the appellant's character of discharge to be a bar to his receipt of VA benefits.  He perfected an appeal of that determination.  In August 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In September 2013, the Board remanded the case to the RO for further development.  


FINDINGS OF FACT

1.  The appellant enlisted in the U.S. Army in July 1973 and was discharged under other than honorable conditions in March 1975.  

2.  The appellant's service personnel records indicate that during service he was absent without authority on three different occasions between February 1974 and May 1974, and that in October 1974 he was convicted by a civil court of law of criminal intimidation.  
 
3.  The appellant's absences without authority and his civil court conviction, resulting in his discharge under other than honorable conditions, constitute willful and persistent misconduct.

4.  The evidence does not show that the appellant was insane at the time he committed the offenses that led to his discharge.

CONCLUSION OF LAW

The character of the appellant's March 1975 military discharge is a bar to his receipt of DEA benefits under Chapter 35, Title 38, United States Code.  38 U.S.C.A. §§ 3501(d), 5303 (West 2002); 38 C.F.R. §§ 3.12, 21.3021, 21.3042(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  The United States Court of Appeals for Veterans Claims has held that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  

In a decision letter in April 2010, the February 2011 statement of the case, and an April 2014 letter, the RO provided notification to the appellant of the information and evidence not of record that was necessary to substantiate the claim for Chapter 35 DEA benefits.  Specifically, the RO advised the appellant that, given the character of his military discharge, evidence was needed to show his discharge was not because of willful and persistent misconduct.  The notices also informed the appellant of what evidence VA would seek to provide and what evidence he was expected to provide.  Therefore, considering such notifications and what VA has done and will do if the requested evidence was received from the appellant, the Board finds that VA's duty to notify has been satisfied.  38 C.F.R. § 21.1031; see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). 

Relevant to its obligation to assist a claimant, VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 C.F.R. § 21.1032.  The RO obtained the appellant's education file, as well as his service treatment and personnel records to include all records related to his discharge from service.  The appellant has not identified any available pertinent evidence that remains outstanding.  

Further, the Veteran was afforded a hearing before the undersigned in August 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the August 2011 videoconference hearing the undersigned indicated that the hearing would focus on the threshold issue of whether the appellant's character of military discharge was a bar to his receipt of Chapter 35 DEA based on his wife's service, and essentially discussed the reasons for the appellant's character of discharge.  The undersigned asked questions to probe why the Veteran believes his discharge should not be deemed dishonorable.  There was no pertinent evidence identified by the appellant that might have been overlooked and that might substantiate the claim.  The hearing focused on the threshold matter of the appellant's character of discharge, and the appellant, through his testimony, demonstrated that he had actual knowledge of the type of discharge necessary for him to be eligible for Chapter 35 DEA.  The appellant has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

 As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the appellant is required to comply with the duty to assist.
 
Legal Criteria, Factual Background, and Analysis

Basic eligibility for Chapter 35 benefits is established in one of several ways, including being the spouse of a veteran who has a total and permanent disability rating from a service-connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 21.3021.  However, under VA law there are both statutory bars and regulatory bars to the receipt of VA benefits.  See, e.g., 38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c), (d).  If a person eligible to receive Chapter 35 DEA served with the Armed Forces, his release or discharge from each period of service must have been under conditions other than dishonorable.  38 U.S.C.A. § 3501(d); 38 C.F.R. § 21.3042(b).  A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge.  38 C.F.R. § 3.12(d)(4); see also 38 U.S.C.A. § 5303.  

VA regulations provide that an insane person is one who, though not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354.

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n). 

In this case, the appellant seeks Chapter 35 DEA on the basis of his wife's military service, although he too served on active duty.  In 2010, the appellant submitted an application for Chapter 35 DEA.  In April 2010, the RO denied the appellant's claim, finding that the character of his discharge precluded his eligibility for VA benefits.  The RO cited to a June 1975 Administrative Decision (notice of which was furnished to the appellant in June 1975), which concluded the appellant's service was dishonorable, citing to regulations in effect at that time, namely Veterans Administration Regulation (VAR) 1012(D) and VAR 1001(N) [now codified at 38 C.F.R. §§  3.12(d)(3) and 3.1(n), respectively], on the basis of his willful and persistent misconduct.  Thereafter, this appeal ensued.  

After reviewing the record, the Board finds that the character of the appellant's March 1975 discharge is a bar to the payment of VA benefits including Chapter 35 DEA, for the reasons set forth below. 

The appellant's service personnel records reflect that he enlisted in the U.S. Army in July 1973 and was discharged in March 1975 under conditions other than honorable.  It appears that in June 1994 the appellant applied to the service department in an effort to upgrade his undesirable discharge to Under Honorable Conditions; however, there is no documentation in the file to show that the military review board granted such a request.  

The appellant argues in statements and testimony that his discharge from service was not characterized in a fair and proper way.  He explained that he requested to be discharged due to personal hardship related to timely receiving his pay in order to support his family.  He indicated that he was advised by his company commander that his undesirable discharge would be upgraded automatically to a general discharge after one year.  He also claimed that his discharge should have been on medical grounds, as he later learned that he had bipolar disorder.  However, as will be shown, the record contains contemporaneous documents to show that the appellant was not evaluated to have any mental illness, and he was fully advised by military counsel of the consequences of accepting the undesirable discharge and further indicated that he understood them.  Moreover, as to the appellant's implication during his hearing that DEA benefits may be denied only if the service department characterizes his service as "dishonorable," as will be explained such a contention is without merit.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.  

The appellant's service personnel records show that he was absent without authority from his unit on three different occasions, in February 1974, in March 1974, and in May 1974.  For the first offense, he was punished with a forfeiture of $84 in pay, extra duty for seven days, and a reduction in rank from PV2 (E2) to PV1 (E1).  For the second offense, he was punished with a forfeiture of $76 in pay and extra duty for 14 days.  For the third offense, he was punished with a forfeiture of $76 in pay.  Then, in October 1974, he was convicted by a civil court of law (Fourth Judicial District Court of El Paso County, Colorado) of criminal intimidation, and was sentenced to one year of imprisonment, with all but 30 days suspended.  His
DD Form 214 indicates that he lost a total of 32 days of service during periods in May 1974, October 1974, and November 1974 under Title 10, Section 972, of the United States Code.  The personnel record contains reports in which the appellant's unit commander recommended the appellant's discharge on the basis of misconduct (i.e., the civil conviction).  Also of record are signed statements from the appellant indicating that he had been advised of his rights and the basis for the action to discharge him for misconduct, and that he understood the consequences of a discharge under conditions other than honorable, including possibly being deprived of many or all VA benefits as a veteran under both Federal and state law. 
The appellant does not contend, and the evidence does not show, that he was insane on the occasions during his period of service that he was absent without authority and committed the civil offense of criminal intimidation.  38 C.F.R. § 3.12(b).  The service treatment records show that in April 1974 the appellant was noted to have two Article 15s pending and was habitually late for work.  There is no complaint, diagnosis, or treatment of a mental disability.  At the time of the appellant's December 1974 service separation examination, psychiatric evaluation was normal.  A mental status examination was conducted at that time because the appellant was being considered for discharge due to a conviction by a civil court (the request for evaluation notes that the Veteran had a record of one civilian offense and six (Article 15s) non-judicial punishments).  The appellant's behavior was normal, he was fully oriented and alert, he had a level mood, his thinking process was clear, his thought content was normal, and he had a good memory.  The physician's impressions were that the appellant did not have significant mental illness, was mentally responsible, was able to distinguish right from wrong, and had the mental capacity to understand and participate in board proceedings.  On a Report of Medical History in December 1974, when specifically prompted, the appellant did not report any symptoms of a mental disability.  

Further, there has been no medical professional who has concluded that, at the time of his multiple periods of going absent without authority or the offense of criminal intimidation, the appellant had a more or less prolonged deviation from his normal method of behavior, interfered with the peace of society, or had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resided, such as to satisfy the requirements for insanity under 38 C.F.R. § 3.354(a).  It is noted further that the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses.  Stringham v. Brown, 8 Vet. App. 445, 449 (1995).  No such evidence has been identified or submitted by the appellant.  

In sum, the Board finds that the appellant's actions leading to his military discharge under other than honorable conditions constituted willful and persistent misconduct within the meaning of 38 C.F.R. § 3.12(d)(4).  As described, the evidence of record demonstrates that he not only had repeated, unauthorized absences from his unit for which he incurred various punishments, but he also was convicted in a civil court of law of criminal intimidation for which he was sentenced to substantial time in prison (much of it suspended).  These facts demonstrate an ongoing pattern of misconduct, as confirmed by his commanding officer, and may not be viewed as minor offenses, particularly the civil court conviction for which the punishment was a year in prison (with most of that time suspended).  Therefore, the character of the appellant's discharge is deemed to be under dishonorable conditions, see 38 C.F.R. § 3.12(d)(4), and he is ineligible for VA benefits including Chapter 35 DEA as a matter of law due to his character of discharge.  See 38 C.F.R. § 21.30.42(b). 


ORDER

The appeal to establish that the character of the appellant's March 1975 military discharge is not a bar to his receipt of DEA benefits under Chapter 35, Title 38, United States Code is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


